DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the amendment filed 01/25/2022.
No claims have been amended, canceled, and/or added.
Claims 1-3, 6-24, and 27-35 are pending with claims 1, 32, and 35 as independent claims.
This action is made Final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-22, 27-31, and 35  remain rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 1 and 35 are system claims that recite software per se. Such software/modules are “a website”, “a database”, “a microguide creation module”, “a microguide display”, “a publication interface”, etc. and such software per se is non-statutory under 101. Claims 2, 3, 6-22, and 27-31 are rejected at least based on their dependency on claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 , 5-24, 27, 28, and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Sever et al. (US 2017/0161292, filed 11/17/2016, hereinafter as Sever) in view of Want et al. (US 2016/0323434, pub. 11/3/2016, hereinafter as Want).

As per claim 1, a curation and publication system, comprising: 
a website; a database operably connected to the website; (Sever discloses in [0019-0020, 153-161 and 254] “a CCMBoxes Digital Content Items and Parameters database--for storing all Supplier/Shooter CCMBoxes digital content items and corresponding associated data… Electric management interfaces may include, but are not limited to: a standalone mobile application, a web-browser based application, and/or a built-in plugin or add-on for publishing/website-construction platform(s)”)
a microguide creation module operably connected to the database, the microguide creation module configured to create a microguide comprising a submission approved for publication, the microguide publishable by the website as a microguide display; (Sever discloses in [97, 105, 133-139, 143, 175, and 297] “the Consumer/Viewer engages an ` Upload Your Own Content` button, presented as part of a CCMBox in the article /post… consumer/viewer uploads his content via mobile, device, desktop, web-based or 3rd party application based, wherein process may include sign up flow for membership… Curating related characteristics of the CCMBox, for example, is and/or what type of curation is needed for media content items to be published within the CCMBox. Who is approved to curate content for publication within the CCMBox (e.g. a list of all users or groups that can curate) and/or what content is approved to curate (e.g. automated curation)… the CCMBoxes may provide/present/relay digital content items as a service (e.g. via AP1\plugin\other method). 3rd parties may use the service, with an API for example, to retrieve digital content items of a specific CCMBox and present /display it as they wish.” Ex.: The microguide may be interpreted as a user generated content that is uploaded and approved for publication. Accordingly, content uploaded/submitted for CCMBoxes website may be approved for publication/presentation) and
a publication interface operably connected to the microguide creation module, the publication interface comprising a publication readable by a user, the publication comprising a machine readable code, the machine readable code configured to transfer the user from the publication to the microguide display; (Sever discloses in [0009, 0023, 0067, 126, 135-141, and 285-293] “Administrator /Curator Device shown includes Communication Modules and a Web Browser for accessing a CCMBox Administration and Curation Interface…digital content may be processed to include a graphic code (e.g. QR code), an icon and/or a watermark. The graphic -code/icon/watermark may be automatically embedded into digital content items in the CCMBox, for example, at their CCMBox presentation approval or prior to their presentation… added graphic -codes may include embedded links that may be engaged, using graphic -code scanning applications, by consumers/viewers of the digital content items of the CCMBox. Scanned graphic -codes may lead engaging consumers/viewers to web places/locations associated with the content items they are embedded in (e.g. content supplier work portfolio, information about the location where the content item was acquired… Supplier/Shooter client application opens on ConsumerNiewer Device and presents the specific CCMBox engaged by the ConsumerNiewer).” Ex.: It appears that scanning/using displayed graphical code (QR) associated with displayed digital content may transfer/link the user to a website/webpage that is associated with the content item. The limitation, “and a mobile device of the user”, may interpreted as the user scans, using mobile device, QR code associated with a content item such that the user may be presented/transferred to the website/webpage associated with the content item, where the website/webpage may present/represent more detailed information associated with the digital content item because engaging with shared posted content item in social network sites may to at least a website/webpage associated with the posted content item).
Sever does not explicitly disclose “a publication interface operably connected to the microguide creation module, the publication interface comprising a publication readable by a user, the publication comprising a machine readable code, the machine readable code configured to transfer the user from the publication to the microguide display”. However, Want, in an analogous art, discloses in ([0003, 20-23, and 0030] “a QR code may be present on the public device, that, when scanned by the mobile device, opens the web page that records the accelerometer data and/or identifies a specific public device… Associating a phone and a display may be relevant in a variety of applications such as multi-device games including TV games played through a mobile device. Similarly, applications that use phones as controllers, such as TV shopping sites that use the phone for input and/or public device that share coupons with phones, may require an association between a mobile device and the display…As another example, an abridged version of a game such as "Whack-a-mole" may be displayed on the public device. A user may play the game with the user's mobile device to associate mobile device with the public device.” Ex.: It appears that a user may utilize a mobile device with QR scanner to read a QR code displayed on public display in order to access the pubic display and engage in a game on the public display by retrieving a version of the game or a controller for the game in the public display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sever with the teaching of Want because “Associating a phone and a display may be relevant in a variety of applications such as multi-device games including TV games played through a mobile device… applications that use phones as controllers, such as TV shopping sites that use the phone for input and/or public device that share coupons with phones, may require an association between a mobile device and the display.” Want, background.
Server further discloses the publication further comprising one or more of a machine readable microguide, an electronic book (e-book), a Portable Digital Format (PDF) document, an inline frame (iFrame) overlay, a news platform publication, and another publication; (Server discloses in [0003-0009] “Publishers and Bloggers of digital publications are increasingly trying to provide an engaging experience and create a connection with their publications consumers. As an example, Buzz feed, (www.buzzfeed.com) which is a social news and entertainment company, has been growing rapidly to more than 200 million users by providing an experience where users typically not only consume the digital publication but also engage (by answering a quiz, selecting a reaction to the story out of a few options etc.) and share the posts… a contextual content/photo -sharing platform which enables users to share content, such as but not limited to visual content, directly into digital publications (e.g. blog post, post, article, news update, column)…enable publishers, to create and add a user generated content-item/photo collection/`gallery` (hereinafter "CCMBox") into digital publications, to edit and manage them and/or to invite the crowd to provide their take of the story and contribute content (e.g. visual content) to the collection/gallery.” Ex.: Buzz feed may be news platform publication)
Server further discloses wherein the publication comprises a print microguide, wherein the print microguide comprises one or more of a map, a text microguide, and a machine readable code usable as a print-to-digital product that allows the user, by scanning the machine readable code using a mobile device, to obtain digital access to an updated, unabridged digital microguide corresponding to a subject of the print microguide, wherein the map comprises at least one of the published submissions as a point of interest (POI), wherein the map is further configured, upon receiving a selection by a user of a POI, to direct the user to the corresponding unabridged, published submission comprised in the microguide display, wherein the machine readable code comprises a quick response (OR) code, wherein after the user scans the OR code using the mobile device, the system gives the user digital access to the website; ([0023, 0088-0089, and 0255] “digital content may be processed to include a graphic code (e.g. QR code), an icon and/or a watermark. The graphic -code/icon/watermark may be automatically embedded into digital content items in the CCMBox…a CCMBox may include physical settings relating to the presentation/imagery of the digital content items contained therein. Such physical settings may be pre-defined, by a publisher of textual content, by a person authorized/enabled by the publisher and/or automatically, such as by processing circuitry using a triggering or rule mechanism and/or a request or a query (e.g. a new article opens a new CCMBox, a publisher election triggers a new CCMBox, rule opens a CCMBox for blog article associated with a top Twitter trend). Context of a CCMBox may include any of the following characteristics and parameters… Place, venue, location and/or area that is associated with the CCMBox (e.g. from a list/map/free text), may trigger requests for digital content items from/associated-with a specific location (e.g. content suppliers are requested to upload photos taken at that location)”. And in [00127 and 0285-0289] “The graphic -code/icon/watermark may be automatically embedded into digital content items in the CCMBox…added graphic -codes may include embedded links that may be engaged, using graphic -code scanning applications, by consumers/viewers of the digital content items of the CCMBox. Scanned graphic -codes may lead engaging consumers/viewers to web places/locations associated with the content items they are embedded in (e.g. content supplier work portfolio, information about the location where the content item was acquired).” EX.: the CCMBOX as a print microguide comprises textual content, a QR code, and a map. The map may indicate place, venue, location, and/or area, as POI, associated with the CCMBOX, that may be triggered to request for digital content items associated with the particular place, venue, location, and/or area in the map. In other words, the triggering may indicate selection of place, venue, location, and/or area that, as POI, represents CCMBOX in the map to request digital item from, for example, content supplier in that particular location. The embedded QR code in digital content in the CCMBOX may represent the abridged version of the CCMBOX/microguide whereas scanned QR code may lead or transfer to web places/location or website as unbridged version of the CCMBOX/microguide from publisher’s website/server/host). 

Sever does not explicitly disclose a print microguide comprising a map in physical medium. However, Finlow teaches in [0001] “Aspects of the disclosure relate to systems for transferring maps to a computing device. Modern offices and public buildings often have complicated layouts, which are not easy to navigate without a map. Traditionally, large buildings present these maps as printed leaflets at an entrance or a printed board within the building. Other approaches involve downloading a map to a user's mobile device via a network connection.” EX.: maps can be transferred from physical medium such as leaflets to digital maps in a computing device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sever and Want with the teaching of Finlow because “there is a need for systems for transferring maps to a mobile device without network connectivity... Similarly such a passive data source could be used to provide data showing a map of a city or a town, or points of interest within the city or the town.” See Finlow, background and [0015].

Sever does not explicitly disclose wherein the map is further configured, upon receiving a selection by a user of a POI. However, Beidel teaches in [0052] “FIG. 23 illustrates a museum map screen. If a museum guest taps the screen on a portion of the museum map, a particular room within the museum can be shown to the museum guest. In this manner, the museum guest can use the museum map to navigate through each room of the museum.” EX.: a user may interact with a digital map by selecting or tapping on POI in the map for displaying more information regarding the tapped POI.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sever and Want with the teaching of Finlow because “Users with a camera phone equipped with the correct reader application can scan the image of the QR Code to display text, contact information, connect to a wireless network, or open a web page in the phone's browser.” See Beidel [0048]. 

The term “a print microguide” is interpreted as a digital microguide because it comprises an interactive map that accepts user selection. 
Note: let’s say that the map in the print microguide is a map in a physical medium and the map that configured to receive selection is a digital map on a mobile device. The two maps are clearly two different maps but the claim recites them as one map by indicating “the print microguide comprises one or more of a map” and “wherein the map is further configured, upon receiving a selection by a user of a POI, to direct the user to the corresponding unabridged, published submission”.  

As per claim 2, the rejection of the system of claim 1 is incorporated and further the system comprising a user interface operably connected to the website, the user interface configured to receive a pending submission; (Sever discloses in [139, 153-161, and 254] “Supplier/Shooter chosen/acquired item is uploaded to the system's Supplier/Shooter Backend, pending publication approval; (11) Pending content item is approved/disapproved (See Curator/Console flow); optionally an item publication approval (or disapproval) notification is sent to the Supplier/Shooter”. Ex.: Uploaded content by supplier may be received at the server but pending publication approval). 

As per claim 3, the rejection of the system of claim 2 is incorporated and further the system comprising an editorial module operably connected to the website, the editorial module configured to review the pending submission; (Sever discloses in [139, 153-161 and 254] “Supplier/Shooter chosen/acquired item is uploaded to the system's Supplier/Shooter Backend, pending publication approval; (11) Pending content item is approved/disapproved (See Curator/Console flow); optionally an item publication approval (or disapproval) notification is sent to the Supplier/Shooter”. Ex.: The content item to be approved or not indicates review process). 

As per claim 6, the rejection of the system of claim 5 is incorporated and further wherein the publication comprises an abridged version of the microguide; (Sever discloses in [0089, 0130, 0285-0289, and 0195] “digital content may be processed to include a graphic code (e.g. QR code)… added graphic -codes may include embedded links that may be engaged, using graphic -code scanning applications, by consumers/viewers of the digital content items of the CCMBox. Scanned graphic -codes may lead engaging consumers/viewers to web places/locations associated with the content items they are embedded in (e.g. content supplier work portfolio, information about the location where the content item was acquired)… Place, venue, location and/or area that is associated with the CCMBox (e.g. from a list/map/free text), may trigger requests for digital content items from/associated-with a specific location (e.g. content suppliers are requested to upload photos taken at that location)”. Ex.: The web places/locations associated with the content items indicates a site where more information may be available about the content item). 

As per claim 7, the rejection of the system of claim 3 is incorporated and further wherein the microguide creation module is further configured to transmit the microguide to a second user for a second microguide display by a website of the second user; (Sever discloses in [0007-0008, 0089, and 0105] “Contributing characteristics of the CCMBox, for example, is it contributable by all and anyone can contribute media content to it or only to a selected set of users or user groups; [0097] (8) Curating related characteristics of the CCMBox, for example, is and/or what type of curation is needed for media content items to be published within the CCMBox… People who wish to share visual content would typically do so using one of today's major social networks (such as Facebook, Instagram, Twitter, WhatsApp or Snapchat). Some of such content is shared into the social networks private feeds, or into public feeds which have different licensing or accessing constraints, and therefore hard for publishers/bloggers to use.” Ex.: In a particular social network site, a user may share a content item by posting/embedding the content item in another user webpage in the particular social network site). 

As per claim 8, the rejection of the system of claim 7 is incorporated and further sever does not explicitly disclose wherein the microguide creation module is further configured to enable the second user to anonymize the second microguide display. However, Want discloses in ([20-24] “In the initial interaction in which a mobile device is associated with a public device, a user's identity is not relinquished. This user and/or device anonymity may persist until the user indicates that the user would like to make a purchase, for example, based on content shown on the public device (e.g., purchase concert tickets)…a wireless access point signature may be utilized to narrow the mobile device's location. Other methods of providing an approximate location of a mobile device relative to a specific public device may be utilized with the implementations disclosed herein.” Ex.: The access point signature may be utilized to anonymize the private mobile device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sever with the teaching of Want because “Associating a phone and a display may be relevant in a variety of applications such as multi-device games including TV games played through a mobile device… applications that use phones as controllers, such as TV shopping sites that use the phone for input and/or public device that share coupons with phones, may require an association between a mobile device and the display.” Want, background.

As per claim 9, the rejection of the system of claim 8 is incorporated and further sever does not explicitly disclose wherein the microguide creation module enables the second user to anonymize the second microguide display by one or more of removing a style of the website, removing a branding of the website, and another anonymizing tool. However, Want discloses in ([20-24 and 43] “a wireless access point signature may be utilized to narrow the mobile device's location. Other methods of providing an approximate location of a mobile device relative to a specific public device may be utilized with the implementations disclosed herein…certain data may be treated in one or more ways before it is stored or used, so that personally identifiable information is removed.” Ex.: The access point signature may be utilized to anonymize the private mobile device such that personally identifiable information may be removed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sever with the teaching of Want because “Associating a phone and a display may be relevant in a variety of applications such as multi-device games including TV games played through a mobile device… applications that use phones as controllers, such as TV shopping sites that use the phone for input and/or public device that share coupons with phones, may require an association between a mobile device and the display.” Want, background.

As per claim 10, the rejection of the system of claim 3 is incorporated and further wherein the microguide has a content format comprising at least two of text, an image, a video, and another content format; (Sever discloses in [0020] “a CCMBox may comprise one or more image, video, or audio processors for processing digital content within the CCMBox prior to presentation of the digital content.”). 

As per claim 11, the rejection of the system of claim 10 is incorporated and further wherein the microguide creation module is configured to display simultaneously at least two microguide content formats; (Sever discloses in [295] “the electronic ( presentation) interface may present multiple CCMBoxes and/or multiple selected content CCMBoxes to a consumer/viewer. The CCMBoxes and/or content items may be presented in different layouts, optionally within the same presentation space (e.g. page, window).”). 

As per claim 12, the rejection of the system of claim 11 is incorporated and further wherein the microguide creation module is further configured to display simultaneously the at least two microguide content formats from a single pending submission; (Sever discloses in [143, 182, and 261] “Receiving and adding a comment or feedback to a published item.” Ex.: The published item may be a video content or image content and the comment may be textual content. Thus, an image format may be displayed simultaneously with associated comment in text format). 

As per claim 13, the rejection of the system of claim 12 is incorporated and further the system further comprising a pending submissions module operably connected to the database, the pending submissions module configured to receive from the database one or more pending submissions that are pending review for one or more of curation and publication; (Sever discloses in [139, 153-161 and 254] “pending publication approval; (11) Pending content item is approved/disapproved (See Curator/Console flow); optionally an item publication approval (or disapproval) notification is sent to the Supplier/Shooter; and (12) Approved content items are added to the aforementioned, Supplier/Shooter selected, CCMBox, and may then be viewed/consumed by other Supplier/Shooter Users, and/or by any person reading the article /post…user interface of a Curator/Console-Module, wherein pending content items, awaiting curation/approval, are presented to a Console-User, in accordance with some embodiments of the present invention”). 

As per claim 14, the rejection of the system of claim 13 is incorporated and further the system further comprising an approved submissions module operably connected to the database, the approved submissions module configured to receive a pending submission that has been approved by the editorial module, following a review by the editorial module, for one or more of curation and publication; (Sever discloses in [139, 153-161 and 254] “pending publication approval; (11) Pending content item is approved/disapproved (See Curator/Console flow); optionally an item publication approval (or disapproval) notification is sent to the Supplier/Shooter; and (12) Approved content items are added to the aforementioned, Supplier/Shooter selected, CCMBox, and may then be viewed/consumed by other Supplier/Shooter Users, and/or by any person reading the article /post…user interface of a Curator/Console-Module, wherein pending content items, awaiting curation/approval, are presented to a Console-User, in accordance with some embodiments of the present invention”). 

As per claim 15, the rejection of the system of claim 14 is incorporated and further wherein the website is further configured to publish the approved submission; (Sever discloses in [139, 153-161 and 254] “pending publication approval; (11) Pending content item is approved/disapproved (See Curator/Console flow); optionally an item publication approval (or disapproval) notification is sent to the Supplier/Shooter; and (12) Approved content items are added to the aforementioned, Supplier/Shooter selected, CCMBox, and may then be viewed/consumed by other Supplier/Shooter Users, and/or by any person reading the article /post…user interface of a Curator/Console-Module, wherein pending content items, awaiting curation/approval, are presented to a Console-User, in accordance with some embodiments of the present invention”). 

As per claim 16, the rejection of the system of claim 14 is incorporated and further wherein the editorial module reviews automatically; (Sever discloses in [139, 153-161 and 254] “pending publication approval; (11) Pending content item is approved/disapproved (See Curator/Console flow); optionally an item publication approval (or disapproval) notification is sent to the Supplier/Shooter; and (12) Approved content items are added to the aforementioned, Supplier/Shooter selected, CCMBox, and may then be viewed/consumed by other Supplier/Shooter Users, and/or by any person reading the article /post…user interface of a Curator/Console-Module, wherein pending content items, awaiting curation/approval, are presented to a Console-User, in accordance with some embodiments of the present invention”). 

As per claim 17, the rejection of the system of claim 3 is incorporated and further wherein the editorial module is further configured to curate the pending submission into a submission collection; (Sever discloses in [139, 153-161 and 254] “pending publication approval; (11) Pending content item is approved/disapproved (See Curator/Console flow); optionally an item publication approval (or disapproval) notification is sent to the Supplier/Shooter; and (12) Approved content items are added to the aforementioned, Supplier/Shooter selected, CCMBox, and may then be viewed/consumed by other Supplier/Shooter Users, and/or by any person reading the article /post…user interface of a Curator/Console-Module, wherein pending content items, awaiting curation/approval, are presented to a Console-User, in accordance with some embodiments of the present invention”).
 
As per claim 18, the rejection of the system of claim 17 is incorporated and further wherein curating comprises receiving curation feedback from a curating user; (Sever discloses in [143-161, 174, and 254] “Console user may add feedback to his approved content items, feedback may include: requests to shooter(s) for additional content, comments or data relating to the specific approved item(s), viewer warnings (e.g. disturbing images, explicit lyrics, flickering images).”). 

As per claim 19, the rejection of the system of claim 17 is incorporated and further wherein the editorial module curates automatically; (Sever discloses in [143-161, 174-175, and 254] “automatic selection/filtering of media content items (also referred to as `automatic curation`) may consist of an algorithm based method, wherein media content items may be automatically approved for presentation as part of a corresponding CCMBox. Auto -approved/curated media items may be approved for presentation subject to: (1) their supplier/contributor is highly rated, or flagged, as OK for auto -approval uploads, by CCMBox administrator /publisher/editor or other delegated person, (2) the content item has been previously approved for presentation on another/other CCMBox(es), and/or (3) the supplier/contributor has been linked to a known account (e.g. by email address, phone number, other unique identifier) and approved/designated for auto -curation and approval of his uploaded media items”). 

As per claim 20, the rejection of the system of claim 1 is incorporated and further wherein the machine readable code is further configured to transfer the user to a mobile device of the user; (Want discloses in [20-24] “a QR code may be present on the public device, that, when scanned by the mobile device, opens the web page that records the accelerometer data and/or identifies a specific public device.”). 

As per claim 21, the rejection of the system of claim 20 is incorporated and further wherein the publication interface enables a user authorized by the creator of the submission collection to embed a curated submission collection on the authorized user's website as a user-curated microguide; (Sever discloses in [23, 145-146, 153-161 and 254] “digital content may be processed to include a graphic code (e.g. QR code), an icon and/or a watermark. The graphic -code/icon/watermark may be automatically embedded into digital content items in the CCMBox, for example, at their CCMBox presentation approval or prior to their presentation… positioning and object interactions of CCMBoxes embedded into digital publications (e.g. webpage, article, post), in accordance with some embodiments of the present invention and as further described and exemplified herein… 3D there are shown multiple CCMBoxes embedded into a website”). 

As per claim 22, the rejection of the system of claim 21 is incorporated and further wherein the user-curated microguide comprises branding associated with the authorized user; (Sever discloses in [285-286] “digital content may be processed to include a graphic code (e.g. QR code), an icon and/or a watermark. The graphic -code/icon/watermark may be automatically embedded into digital content items in the CCMBox, for example, at their CCMBox presentation approval or prior to their presentation…added icons/watermarks may provide labeling\ branding--marking the digital content items as part of the platform's label\ brand or as white/elsewise labeled to another brand.”). 

As per claim 27, the rejection of the system of claim 3 is incorporated and further wherein the editorial module is configured to do one or more of approve the pending submission for publication, edit the pending submission, decline the pending submission for publication, delete the pending submission, and change an order of content of the pending submission; (Sever discloses in [10, 69-83, and 130] “The invention may also enable publishers, to create and add a user generated content-item/photo collection/`gallery` (hereinafter "CCMBox") into digital publications, to edit and manage them and/or to invite the crowd to provide their take of the story and contribute content (e.g. visual content) to the collection/gallery.”). 

As per claim 28, the rejection of the system of claim 21 is incorporated and further wherein the publication interface is further configured to enable the authorized user to export the user-curated microguide as a customized e-book; (Want discloses in [20-24 and 30] “The data may include navigational input from the mobile device to the display, purchase information for content on the display, data related to the ongoing session between the public device and the mobile device, etc. The association between the public device and the mobile device may permit the user to interact or control what is displayed on the sign. For example, a user may browse a selection of electronic books and download one to the user's mobile device.”). 

As per claim 32, a method for curating and publishing, comprising: 
receiving a pending submission; (rejected based on rationale used in rejection of claim 2)
reviewing the pending submission; (rejected based on rationale used in rejection of claim 3)
approving the pending submission for publication; (rejected based on rationale used in rejection of claim 1)
creating a microguide comprising the approved submission; (rejected based on rationale used in rejection of claim 1)
publishing the microguide as a microguide display; (rejected based on rationale used in rejection of claim 1) and 
transferring a user, by a publication interface comprising a publication readable by the user, the publication comprising a machine readable code usable to transfer the user from the publication to one or more of the microguide display and a mobile device of the user, the publication further comprising one or more of a machine readable microguide, an electronic book, a Portable Digital Format document, an inline frame overlay, a news platform publication, and another publication, from the publication to the microguide display; (rejected based on rationale used in rejection of claims 1 and 5). 
wherein the publication comprises a print microguide, wherein the print microguide comprises one or more of a map, a text microguide, and a machine readable code usable as a print-to-digital product that allows the user, by scanning the machine readable code using a mobile device, to obtain digital access to an updated, unabridged digital microguide corresponding to a subject of the print microguide, wherein the map comprises at least one of the published submissions as a point of interest (POI), wherein the map is further configured, upon receiving a selection by a user of a POI, to direct the user to the corresponding unabridged, published submission comprised in the microguide display, wherein the machine readable code comprises a quick response (OR) code, wherein after the user scans the OR code using the mobile device, the system gives the user digital access to the website; (rejected based on rationale used in rejection of claim 1).

As per claim 33, the rejection of the method of claim 32 is incorporated and further wherein the receiving step comprises receiving the pending submission from a creating user; (rejected based on rationale used in rejection of claim 2, wherein Sever discloses in [184] “the CCMBox may comprise an API (Application Programming Interface) enabling programmers/application -creators to develop and interface their own games/programs/applications for the selection, tagging, rating, and/or possibly modifying, of media items for CCMBox presentation.”). 

As per claim 34, the rejection of the method of claim 32 is incorporated and further wherein the receiving step comprises receiving the pending submission from a submission inventory; (rejected based on rationale used in rejection of claim 2, wherein Sever discloses in [299] “Select a mode of presentation based on the number of content items selected for presentation (e.g. below x photos present in a slideshow, above x photos display in a slider/thumbnails/gallery/list)”). 

As per claim 35, a curation and publication system, comprising: 
a website; a database operably connected to the website; (rejected based on rationale used in rejection of claim 1) 
a user interface operably connected to the website; (rejected based on rationale used in rejection of claim 1)
an editorial module operably connected to the website, the editorial module configured to review a pending submission, the editorial module further configured to approve the pending submission for publication; (rejected based on rationale used in rejection of claim 3)
a microguide creation module operably connected to the database, the microguide creation module configured to create a microguide comprising the approved submission, the microguide publishable by the website as a microguide display, (rejected based on rationale used in rejection of claim 1) the microguide creation module further configured to transmit the microguide, using the user interface, to a user for a second microguide display by a second website of the user; (rejected based on rationale used in rejection of claim 1) and 
a publication interface comprising a publication readable by a user, the publication comprising an abridged print microguide, the publication further comprising a machine readable code usable to transfer the user from the publication to one or more of the microguide display and a mobile device of the user, the publication further comprising one or more of a machine readable microguide, an electronic book, a Portable Digital Format document, an inline frame overlay, a news platform publication, and another publication, the publication interface operably connected to the microguide creation module, wherein, after the user scans the machine readable code, the system gives the user digital access to an updated, unabridged microguide corresponding to a subject of the abridged print microguide; (Sever discloses in [0009, 0023, 0067, 126, 0130, 135-141, and 285-293] “Administrator /Curator Device shown includes Communication Modules and a Web Browser for accessing a CCMBox Administration and Curation Interface…digital content may be processed to include a graphic code (e.g. QR code), an icon and/or a watermark. The graphic -code/icon/watermark may be automatically embedded into digital content items in the CCMBox, for example, at their CCMBox presentation approval or prior to their presentation… added graphic -codes may include embedded links that may be engaged, using graphic -code scanning applications, by consumers/viewers of the digital content items of the CCMBox. Scanned graphic -codes may lead engaging consumers/viewers to web places/locations associated with the content items they are embedded in (e.g. content supplier work portfolio, information about the location where the content item was acquired… Supplier/Shooter client application opens on ConsumerNiewer Device and presents the specific CCMBox engaged by the ConsumerNiewer)… A `live` user -accessible (e.g. accessible to consumers, via same channels, to former article /post users/readers) version of the article /post, including added CCMBox(es), is published (See Consumer/Viewer Flow)”. Ex.: It appears that scanning/using displayed graphical code (QR) associated with displayed digital content may transfer/link the user to a website/webpage that is associated with the content item. The limitation, “and a mobile device of the user”, may interpreted as the user scans, using mobile device, QR code associated with a content item such that the user may be presented/transferred to the website/webpage associated with the content item, where the website/webpage may present/represent more detailed information associated with the digital content item because engaging with shared posted content item in social network sites may to at least a website/webpage associated with the posted content item. The live accessible version of the article/post indicates updated version of the article/post. Explaining the rejection of the limitation “the system gives the user digital access to an updated, unabridged microguide corresponding to a subject of the abridged print microguide” by Sever in [0285-0287] “digital content may be processed to include a graphic code (e.g. QR code), an icon and/or a watermark. The graphic -code/icon/watermark may be automatically embedded into digital content items in the CCMBox… Embedded links may lead engaging consumers/viewers to web places/locations associated with the content items they are embedded in (e.g. content supplier work portfolio, information about the location where the content item was acquired).” The displayed/published content item may be interpreted as a printed abridged version or hard version of the microguide such that when a user scan, by a mobile device, the QR code associated with content item/image/product, in the hard version form, the mobile device reader/scanner decodes the encoded URL associated with a website or a webpage that is publishing the content item, electronic/soft version. Accordingly, the website or webpage that is publishing the content item in the soft form may be interpreted as the unabridged version)
wherein the print microguide comprises one or more of a map, a text microguide, and a machine readable code usable as a print-to-digital product, the publication further comprising a machine readable code usable to transfer the user from the publication to one or more of the microguide display and a mobile device of the user, the publication further comprising one or more of a machine readable microguide, an electronic book, a Portable Digital Format document, an inline frame overlay, a news platform publication, and another publication, the publication interface operably connected to the microguide creation module, wherein, after the user scans the machine readable code, the system gives the user digital access to an updated, unabridged microguide corresponding to a subject of the abridged print microguide, wherein the map comprises at least one of the published submissions as a point of interest (POI), wherein the map is further configured, upon receiving a selection by a user of a POI, to direct the user to the corresponding unabridged, published submission comprised in the microguide display, wherein the machine readable code comprises a quick response (QR) code, wherein after the user scans the OR code using the mobile device, the system gives the user digital access to the website; (rejected based on rationale used in rejection of claim 1).

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sever in view of Want in view of Finlow in view of Beidel in view of Lund et al. (US 2017/0221029, filed 12/12/2016, hereinafter as Lund)

As per claim 29, the rejection of the system of claim 3 is incorporated and further Sever and Want disclose in [30] of Want that “a command may be received from the mobile device (e.g., a purchase or download request) and an indication of the command may be sent, directly or indirectly, to the public device. In some instances, the command from the mobile device may cause the public device to move a cursor before a command is received to make a selection (e.g., to make a purchase).” 
However, Sever and Want do not explicitly disclose wherein the editorial module further comprises a payment database configured to pay a user using an international payment system. However, Lund, in an analogous art, discloses in ([6-7 and 41 and 124-128] “a method of verifying a digital content transaction between a content creator and a user utilizes a blockchain. The method includes the steps of deploying the digital content, together with content purchase data including a purchase token, from the content creator to a retailer electronic system, purchasing, by an electronic device of the user, the deployed digital content from the retailer electronic system, using the purchased digital content, and verifying, by the blockchain, successful completion of the steps of purchasing and using.” Ex.: The blockchain may be interpreted as the international payment system). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sever and Want with the teaching of Lund such that “blockchain techniques are applied to enable, track, and report content transactions… blockchain technology may be implemented such that the transferred CAC content itself is the "currency" verified by the immutable ledger of the blockchain… The advantageous model of system 300 thereby allows for the enabling, providing, exchanging, and/or transferring of the rights to view/experience content subject to CAC transaction 314”.

As per claim 30, the rejection of the system of claim 29 is incorporated and further Sever and Want do not explicitly disclose wherein the international payment system comprises one or more of fiat, cryptocurrency, and another blockchain-based technology. However, Lund, in an analogous art, discloses in ([6-7 and 41 and 124-128] “a method of verifying a digital content transaction between a content creator and a user utilizes a blockchain. The method includes the steps of deploying the digital content, together with content purchase data including a purchase token, from the content creator to a retailer electronic system, purchasing, by an electronic device of the user, the deployed digital content from the retailer electronic system, using the purchased digital content, and verifying, by the blockchain, successful completion of the steps of purchasing and using.” Payment may be implemented through blockchain). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sever and Want with the teaching of Lund such that “blockchain techniques are applied to enable, track, and report content transactions… blockchain technology may be implemented such that the transferred CAC content itself is the "currency" verified by the immutable ledger of the blockchain… The advantageous model of system 300 thereby allows for the enabling, providing, exchanging, and/or transferring of the rights to view/experience content subject to CAC transaction 314”.

As per claim 31, the rejection of the system of claim 29 is incorporated and further Sever and Want do not explicitly disclose wherein the payment database is configured to allow a user receiving a currency to transmit a user-to-user payment to a second user. However, Lund, in an analogous art, discloses in ([6-7 and 41 and 124-128] “a method of verifying a digital content transaction between a content creator and a user utilizes a blockchain. The method includes the steps of deploying the digital content, together with content purchase data including a purchase token, from the content creator to a retailer electronic system, purchasing, by an electronic device of the user, the deployed digital content from the retailer electronic system, using the purchased digital content, and verifying, by the blockchain, successful completion of the steps of purchasing and using.” Ex.: The user may be the content creator and the second user may be the user of the electronic device). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sever and Want with the teaching of Lund such that “blockchain techniques are applied to enable, track, and report content transactions… blockchain technology may be implemented such that the transferred CAC content itself is the "currency" verified by the immutable ledger of the blockchain… The advantageous model of system 300 thereby allows for the enabling, providing, exchanging, and/or transferring of the rights to view/experience content subject to CAC transaction 314”.
 
Response to Arguments
Applicant's arguments filed on 01/25/20222 have been fully considered but they are not persuasive.
Argument: Applicant argues, regarding 101 rejection for independent claims 1 and 35, that  the terms/limitations “a website”, “a database”, “microguide creation module”, and “a publication interface” do not constitute “software per se”. in addition, Applicant cited MPEP 2106.03 and stated the following: “current independent claims 1 and 35 clearly have a physical or tangible form…the current independent claims 1 and 35 do not constitute "software per se.”
Response: the examiner disagrees. Independent claims 1 and 35 are system claims and are interpreted as apparatuses under the category of machine, which must be claimed in some physical or tangible form such as a processor, memory, non-transitory medium, etc. Below is a portion of MPEP 2106.03 regarding system claims.
“35 U.S.C. 101  enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter…The other three categories (machines, manufactures and compositions of matter) define the types of physical or tangible "things" or "products" that Congress deemed appropriate to patent. Digitech Image Techs. v. Electronics for Imaging, 758 F.3d 1344, 1348, 111 USPQ2d 1717, 1719 (Fed. Cir. 2014) ("For all categories except process claims, the eligible subject matter must exist in some physical or tangible form."). Thus, when determining whether a claimed invention falls within one of these three categories, examiners should verify that the invention is to at least one of the following categories and is claimed in a physical or tangible form.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A machine is a "concrete thing, consisting of parts, or of certain devices and combination of devices." Digitech, 758 F.3d at 1348-49, 111 USPQ2d at 1719 (quoting Burr v. Duryee, 68 U.S. 531, 570, 17 L. Ed. 650, 657 (1863)). This category "includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result." Nuijten, 500 F.3d at 1355, 84 USPQ2d at 1501 (quoting Corning v. Burden, 56 U.S. 252, 267, 14 L. Ed. 683, 690 (1854)).”

Argument: Applicant arguments with regards to the references of Sever, Want, Finlow, and Beidel have remapped with additional explanation for clarity in claim 1.  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174. The examiner can normally be reached 10 am to 7 pm Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        04/28/2022

/SHAHID K KHAN/Examiner, Art Unit 2178